Title: Enclosure: Account, 10 August 1785
From: Adams, John
To: Tufts, Cotton

The Honble. John Adams Esq. to Cotton Tufts as His Attorney 
      
     
      Dr.
      
      
      
      
      
      
      
     
     
      1784.
      June.
      24.
      To Cash pd. Nath. Austin 19/6
      
      
      
      
     
     
      
      July.
      1.
      To Nath. Willis 30/9
      2.
      10.
      3
      
     
     
      
      July.
      21.
      To 1/2 m. Nails 4/
      
      
      
      
     
     
      
      Aug.
      11.
      To Cash pd. Jno. Gill 24/ 1/2 qe Paper 9d
      1.
      8.
      9
      
     
     
      
      Sept.
      29.
      To Thos. Russell Esq for 16 years Rent of Verchilds Land
      38.
      8.
      0
      
     
     
      
      
      
      To Elkh. Thayer for ditching 30/ pd for Glass & Putty 9/
      1.
      19.
      0
      
     
     
      
      Octob.
      6.
      To Saml. Eliot for Cloathing for yr. children
      2.
      6.
      1
      
     
     
      
      
      
      To half a Day at Braintree in adjusting Accounts &c
      0.
      6.
      0
      
     
     
      
      
      28.
      To Revd. Jno. Shaw 40/ To Sundry Persons by ordr. of Mrs. Adams 72/
      5.
      12.
      0
      
     
     
      
      Nov.
      18.
      To Revd. Jno. Shaw 60/ To Jona Marsh for a pr. Boots to Charles 27/
      4.
      7.
      0
      
     
     
      
      
      
      To 1/2 Day at Boston 7/6
      
      
      
      
     
     
     
      
      
      28.
      To 1/2 Day at Braintree 6/
      0.
      13.
      6
      
     
     
      
      Dec.
      10.
      To Cash pd. for recordg. Will. Adams Deed 2/6 for Searchg Records of 2 1/2
      0.
      3.
      8
      1/2
     
     
      
      
      14.
      To Do. paid David Bass for Salt Marsh bought of him
      32.
      16.
      3
      
     
     
      
      
      
      To 1 Day at Braintree settling the Survey Purchase &c
      0.
      12.
      0
      
     
     
      
      
      16.
      To Cash pd. for recordg Deed 3/
      0.
      3.
      0
      
     
     
      1785
      Jany.
      8.
      To 1 Day myself & Horse 12/ To Cash pd. James Thayer for Land £60
      60.
      12.
      0
      
     
     
      
      
      17.
      To Cash pd. for Cloathing for Mast. Charles & Thos
      4.
      11.
      2
      
     
     
      
      
      27.
      To Revd. Jno. Shaw £6. To recordg James Thayers Deed 2/6
      6.
      2.
      6
      
     
     
      
      March
      3.
      To pd for a Singing Book 6/ Wards Grammar 3/ for Thos
      0.
      9.
      0
      
     
     
      
      
      17.
      To Revd. Jno. Shaw £10.16.0
      
      
      
      
     
     
      
      
      23.
      To 1/2 Day at Braintree 6/
      11.
      2.
      0
      
     
     
      
      
      
      To pd for 2 Crevats 8/2
      
      
      
      
     
     
      
      
      24.
      To 1/2 Dy. at Boston 7/6
      0.
      15.
      8
      
     
     
      
      
      29.
      To Gayus Thayer for Your own and Farm Rates
      10.
      12.
      4
      1/2
     
     
      
      April
      9.
      To Andw. Newell 8.3.0. To part of a Day at Boston 7/6
      8.
      10.
      6
      
     
     
      
      
      
      To Cash pd. Elias Burdett in Advance for Building
      62.
      0.
      0
      
     
     
      
      
      11.
      To a Journey to Medford to give Lease for Medford Farm &c
      0.
      12.
      0
      
     
     
      
      
      21.
      To Revd. Jno. Shaw 90/
      
      
      
      
     
     
      
      May
      13.
      To part Journey to Boston 6/
      4.
      16.
      0
      
     
     
      
      
      26.
      To Cash for 1 pc. Linnen for Children 84/
      
      
      
      
     
     
      
      
      30.
      To Davd. Marsh’s Bill for Shoes 57/4
      7.
      1.
      4
      
     
     
      
      
      30.
      To Revd. Jno. Shaw 71/10
      
      
      
      
     
     
      
      June
      1 & 2d.
      To Mrs. Shaw to purchase Cloathg. 8.4.0
      11.
      15.
      10
      
     
     
      
      
      16.
      To Revd. Jno. Shaw Quarty Bill 14.8.0 To Register 1/ 2 1/2 To Phoebe 8/
      14.
      17.
      2
      1/2
     
     
      
      July.
      2.
      To. Ebenz. Burdett in full for Building as Pr. Agreement
      62.
      0.
      0
      
     
     
     
      
      
      5.
      To Thos. Russell Esq 1 Yrs. Rent for Verchilds Land 48/
      2.
      8.
      0
      
     
     
      
      
      6.
      To Willm. Homer for Repairs of House at Boston
      4.
      10.
      6.
      
     
     
      
      
      19 & 20.
      To Cash for Charles a Hat and Cravats
      3.
      1.
      4
      1/2
     
     
      
      
      
      
      £367.
      3.
      0
      
     
     
      1785.
      July
      21.
      To Cash now on hand to Ballance
      4.
      16.
      11
      1/2
     
     
      
      
      
      
      £371.
      19.
      11
      1/2
     
     
      Cr.
      
      
      
      
      
      
      
     
     
      1784
      
      
      
      
      
      
      
     
     
      
      June
      16.
      By a Ballance of Cash left in my Hands by Mrs. Adams
      7.
      13.
      4
      
     
     
      
      
      28.
      By Cash recd. of Mrs. Smith left in her Hands by Do
      1.
      6.
      8
     
      
     
      
      
      
      By Do. recd. of the Executors of Revd. Willm. Smiths Will
      15.
      0.
      0
      
     
     
      
      Sept.
      16.
      By Do. recd. of Andw. Newall 1 qr. Rent
      15.
      0.
      0
      
     
     
      
      Octob.
      8.
      By Do. recd. of Matthew Pratt for Yoke of Oxen
      9.
      0.
      0
      
     
     
      
      
      22.
      By Do. recd. of Phoebe 36/2
      
      
      
      
     
     
      
      Nov.
      18.
      Andw. Newall 1 qr. Rent 15£
      16.
      16.
      2
      
     
     
      
      
      23.
      By Do. recd. of Matthew Pratt for Farm Produce
      11.
      0.
      0
      
     
     
      
      Dec.
      15.
      By Do. recd. of Alexr. Hill on Ballance of Acctts
      3.
      0.
      7
      
     
     
      1785.
      Jany.
      6.
      By Do. recd. of Benj. Guilds in full of his Note
      103.
      5.
      0
      
     
     
      
      
      10.
      By do. recd. in part for Certificates for Intt. on Continl Notes
      8.
      2.
      0
      
     
     
      
      
      14.
      By Do. recd. of Phoebe 12/10
      
      
      
      
     
     
      
      March
      24.
      By Thos. Pratt on Acct. 16/6
      1.
      9.
      4
      
     
     
      
      Jany.
      1.
      By my Bill of Exchange in favour of James Elworthy for £50 stg. 5 P. Ct. above par is 52.10.0—Lawful Money
      70.
      0.
      0
      
     
     
      
      March
      24.
      By Cash recd. of Matthew Pratt. Ballance of Farm Acctts
      22.
      2.
      9
      
     
     
      
      
      
      By Do. recd. of Royall Tyler Esq for Debts collected
      29.
      3.
      9
      1/2
     
     
     
      
      April
      9.
      By Do. recd. of Andw. Newall 1 qr. Rent
      15.
      0.
      0
      
     
     
      
      May
      
      Do. recd. of Mrs. Otis for Dorset Alley 1 Yr
      1.
      16.
      0
      
     
     
      
      June
      4.
      By my Order in favour of James Elworthy for £11. 12. 0 sterg Exchange 6 P. Ct.—in Law My
      16.
      8.
      0
      
     
     
      
      
      16.
      By Andw. Newall 1 qr Rent to the 30 Apr. last
      15.
      0.
      0
      
     
     
      
      July
      1.
      By Cash recd. for Interest
      1.
      5.
      0
      
     
     
      
      
      4.
      By Do. recd. of Matthew Pratt on Farm Acct.
      9.
      11.
      4
      
     
     
      
      
      
      
      371.
      19.
      11
      1/2
     
    
   
       Weymouth July 4. 1785
       Errors Excepted Per Cotton Tufts
      
      
      Weymouth: July 21st. 1785. At the Request of the Honble. Cotton Tufts Esq. I have particularly gone over and examined the foregoing Account, and find it right cast and properly Vouched in all its Parts.
      
       Richard Cranch
      
     